

Exhibit 10.2
 
PILGRIM’S PRIDE CORPORATION
 
LONG TERM INCENTIVE PLAN
 


ARTICLE 1.                                                      PURPOSES OF THE
PLAN
 
The purposes of the Pilgrim’s Pride Corporation Long Term Incentive Plan (the
“Plan”) are to attract and retain the best available personnel, to provide
additional incentives to Employees, Directors and Consultants and to promote the
success and enhance the value of the Company’s business by linking the personal
interests of the Directors, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders.
 
ARTICLE 2.                                                      DEFINITIONS
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.
 
2.1 “Affiliate” means (a) a Subsidiary, (b) any entity in which the Company has
a significant equity interest, or (c) any entity that directly or through one or
more intermediaries is controlled by the Company, in each case, as determined by
the Committee.
 
2.2 “Award” means an Option, an award of Restricted Stock, a Stock Appreciation
Right, an award of Performance Shares, an award of Performance Stock Units, a
Dividend Equivalent Right, an award of Restricted Stock Units, a Performance
Bonus Award, a Performance-Based Award or any other right or benefit, including
any other Award under Article 8, granted to a Participant pursuant to the Plan.
 
2.3 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing the terms and conditions of an Award, including through
electronic medium.
 
2.4 “Board” means the Board of Directors of the Company.
 
2.5 “Change in Control” shall mean the occurrence of any of the following
events:
 
(a)           a direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation) of all or
substantially all the assets of the Company and its subsidiaries taken as a
whole to any “person” or “group” (as such terms are used in Section 13(d)(3) of
the Exchange Act) as an entirety or substantially as an entirety in one
transaction or series of transactions;
 
(b)           the consummation of any transaction (including, without
limitation, any merger, consolidation or recapitalization) to which the Company
is a party the result of which is that immediately after such transaction the
stockholders of the Company immediately prior to such transaction hold less than
50.1% of the total voting power generally entitled to vote in the election of
directors, managers or trustees of the person surviving such transaction;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           any “person” or “group” (as such terms are used in Section
13(d)(3) of the Exchange Act) becomes the ultimate “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of more than 50% of the total
voting power generally entitled to vote in the election of directors, managers
or trustees of the Company on a fully-diluted basis;
 
(d)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the members of the Board (together with any
new directors whose election by such Board or whose nomination for election by
the stockholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Board then in office; or
 
(e)           the adoption of a plan for the liquidation or dissolution of the
Company.
 
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
 
2.6 “Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
2.7 “Committee” means the committee of the Board appointed or described in
Article 12 to administer the Plan.
 
2.8 “Common Stock” means the common stock of the Company, par value $0.01 per
share, and such other securities of the Company that may be substituted for the
Common Stock pursuant to Article 11.
 
2.9 “Company” means Pilgrim’s Pride Corporation, a Delaware corporation.
 
2.10 “Consultant” means any consultant or adviser if: (a) the consultant or
adviser renders bona fide services to the Company or any Affiliate; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and (c)
the consultant or adviser is a natural person.
 
2.11 “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.
 
2.12 “Director” means a member of the Board, or as applicable, a member of the
board of directors of a Subsidiary.
 
2.13 “Disability” means that a Participant is unable to carry out the
responsibilities and functions of the position held by the Participant by reason
of any medically determined physical or mental impairment for a period of not
less than ninety (90) consecutive days.  A Participant shall not be considered
to have incurred a Disability unless he or she furnishes proof of such
impairment, such as a treating physician’s written certification, sufficient to
satisfy the Board in its discretion.  Notwithstanding the foregoing, for
purposes of Incentive Stock Options granted under the Plan, “Disability” means
the Participant is disabled within the meaning of Section 22(e)(3) of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
2.14 “Dividend Equivalent Right” means a right granted to a Participant pursuant
to Section 8.3 hereof to receive the equivalent value (in cash or Shares) of
dividends paid on the Shares.
 
2.15 “Effective Date” shall have the meaning set forth in Section 13.1 hereof.
 
2.16 “Eligible Individual” means any person who is an Employee, a Consultant or
a Director, as determined by the Committee.
 
2.17 “Employee” means a full time or part time employee of the Company or any
Affiliate, including an officer or Director, who is treated as an employee in
the personnel records of the Company or Affiliate for the relevant period, but
shall exclude individuals who are classified by the Company or Affiliate as (a)
leased from or otherwise employed by a third party, (b) independent contractors
or (c) intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise.  A Participant
shall not cease to be an Employee in the case of (i) any vacation or sick time
or otherwise approved paid time off in accordance with the Company or an
Affiliate’s policy or (ii) transfers between locations of the Company or between
the Company and/or any Affiliate.  Neither services as a Director nor payment of
a director’s fee by the Company or an Affiliate shall be sufficient to
constitute “employment” by the Company or any Affiliate.
 
2.18 “Equity Restructuring” shall mean a nonreciprocal transaction between the
company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the Shares (or other securities of the Company) or the price of
Shares (or other securities) and causes a change in the per share value of the
Shares underlying outstanding Awards.
 
2.19 “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
2.20 “Fair Market Value” means, as of any given date, (a) if Shares are traded
on any established stock exchange, the closing price of a Share as quoted on the
principal exchange on which the Shares are listed, as reported in the Wall
Street Journal (or such other source as the Company may deem reliable for such
purposes) for such date, or if no sale occurred on such date, the first trading
date immediately prior to such date during which a sale occurred; or (b) if
Shares are not traded on an exchange but are regularly quoted on a national
market or other quotation system, the closing sales price on such date as quoted
on such market or system, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported; or (c) in the
absence of an established market for the Shares of the type described in (a) or
(b) of this Section 2.20, the fair market value established by the Committee
acting in good faith.
 
 
3

--------------------------------------------------------------------------------

 
 
2.21 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
2.22 “Independent Director” means a Director of the Company who is not an
Employee.
 
2.23 “Non-Employee Director” means a Director of the Company who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.
 
2.24 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
 
2.25 “Option” means a right granted to a Participant pursuant to Article 5 to
purchase a specified number of Shares at a specified price during specified time
periods.  An Option may be either an Incentive Stock Option or a Non-Qualified
Stock Option.
 
2.26 “Participant” means any Eligible Individual who, as an Independent
Director, Consultant or Employee, has been granted an Award pursuant to the
Plan.
 
2.27 “Performance-Based Award” means an Award granted pursuant to Article 9.
 
2.28 “Performance Bonus Award” has the meaning set forth in Section 8.5 hereof.
 
2.29 “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period.  The Performance Criteria that will be
used to establish Performance Goals are limited to the following:  revenue;
earnings or net earnings (including earnings before or after any one or more of
the following: interest, taxes, depreciation, or amortization); sales; economic
value-added; cash flow (including, but not limited to, operating cash flow and
free cash flow); cash flow return on capital; earnings per share of Common Stock
(including earnings before any one or more of the following: interest, taxes,
depreciation, amortization, restructuring costs or rental expenses); return on
equity; return on capital; total stockholder return; return on invested capital;
return on assets or net assets; return on sales; income or net income (either
before or after taxes); operating earnings; operating income or net operating
income; operating profit or net operating profit; operating or net profit
margin; cost reductions or savings or expense management; funds from operations;
appreciation in the Fair Market Value of shares of Common Stock; working
capital; market share; productivity; expense; operating efficiency; customer
satisfaction; and safety record, any of which may be measured either in absolute
terms or as compared to any incremental increase or as compared to results of a
peer group.  The Committee shall define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.
 
2.30 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria.  Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance, the performance of an Affiliate, the performance of
a division or a business unit of the Company or an Affiliate, or the performance
of an individual.  The Committee, in its discretion, may, to the extent
consistent with, and within the time prescribed by, Section 162(m) of the Code,
appropriately adjust or modify the calculation of Performance Goals for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.
 
 
4

--------------------------------------------------------------------------------

 
 
2.31 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.
 
2.32 “Performance Share” means a right granted to a Participant pursuant to
Section 8.1 hereof, to receive Shares, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.
 
2.33 “Performance Stock Unit” means a right granted to a Participant pursuant to
Section 8.2 hereof, to receive Shares, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.
 
2.34 “Plan” means this Pilgrim’s Pride Corporation Long Term Incentive Plan, as
it may be amended from time to time.
 
2.35 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.
 
2.36 “Restricted Stock” means Shares awarded to a Participant pursuant to
Article 6 that are subject to certain restrictions and may be subject to risk of
forfeiture.
 
2.37 “Restricted Stock Unit” means an Award granted pursuant to Section 8.4
hereof and shall be evidenced by a bookkeeping entry representing the equivalent
of one Share.
 
2.38 “Section 409A Compliance” shall have the meaning assigned to it in Section
10.6 hereof.
 
2.39 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
 
2.40 “Share” means a share of Common Stock.
 
2.41 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of Shares on the date the SAR is exercised over the Fair Market
Value on the date the SAR was granted as set forth in the applicable Award
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
2.42  “Subsidiary” means any “subsidiary corporation” as defined in Section
424(f) of the Code and any applicable regulations promulgated thereunder or any
other entity of which a majority of the outstanding voting stock or voting power
is beneficially owned directly or indirectly by the Company.
 
ARTICLE 3.                                                       SHARES SUBJECT
TO THE PLAN
 
3.1 Number of Shares.
 
(a)           Subject to Article 11 and Section 3.1(b) hereof, the aggregate
number of Shares which may be issued or transferred pursuant to Awards under the
Plan is the lesser of (i) a number of Shares equal to the quotient arrived at by
dividing $50,000,000 by the the average of the per share closing prices on the
Pink OTC Markets, or if the Shares are not then traded on the Pink OTC Markets,
on the princiipal exchange, market or quotation system on which the Shares are
then traded or listed, of the Shares during the 10 consecutive trading days
ending on (and including) the trading day immediately  preceding the effective
date of the Company's emergence from bankruptcy under Chapter 11 of the United
States Bankruptcy Code, and (ii) 10,000,000 Shares, all of which may be issued
upon the exercise of Incentive Stock Options.
 
(b)           To the extent that an Award terminates, expires, lapses for any
reason, or is settled in cash, any Shares subject to the Award shall again be
available for the grant of an Award pursuant to the Plan.  Additionally, any
Shares tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award shall again be available for the
grant of an Award.  To the extent permitted by applicable law or any exchange
rule, Shares issued in assumption of, or in substitution for, any outstanding
awards of any entity acquired in any form of combination by the Company or any
Subsidiary shall not be counted against Shares available for grant pursuant to
this Plan.  The payment of Dividend Equivalent Rights in cash in conjunction
with any outstanding Awards shall not be counted against the Shares available
for issuance under the Plan.  Notwithstanding the provisions of this Section
3.1(b), no Shares may again be optioned, granted or awarded if such action would
cause an Incentive Stock Option to fail to qualify as an incentive stock option
under Section 422 of the Code.
 
3.2 Shares Distributed.  Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Shares, treasury Shares
or Shares purchased on the open market.
 
3.3 Limitation on Number of Shares Subject to Awards.  Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11,  where it is
intended to comply with Section 162(m) of the Code, the maximum number of Shares
with respect to one or more Awards that may be granted to any one Participant
during any fiscal year shall be 5,000,000 Shares and the maximum amount that may
be paid in cash during any fiscal year with respect to any Award (including,
without limitation, any Performance Bonus Award) shall be $10,000,000.  To the
extent required by Section 162(m) of the Code, in applying the foregoing
limitation with respect to a Participant, if any Award is canceled, the canceled
Award shall continue to count against the maximum number of Shares with respect
to which an Award may be granted to a given Participant.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 4.                                           ELIGIBILITY AND
PARTICIPATION
 
4.1 Eligibility.  Each Eligible Individual shall be eligible to be granted one
or more Awards pursuant to the Plan.
 
4.2 Participation.  Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each
Award.  No Eligible Individual shall have any right to be granted an Award
pursuant to this Plan.
 
4.3 Non-U.S. Participants.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries outside the United
States in which the Company and its Affiliates operate or have Eligible
Individuals, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which Affiliates shall be covered by the Plan; (ii)
determine which Eligible Individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable laws of jurisdictions outside of the United States; (iv) establish
subplans and modify exercise procedures and other terms and procedures and
rules, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices),
including adoption of rules, procedures or subplans applicable to particular
Affiliates or Participants residing in particular locations; provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Sections 3.1 and 3.3 hereof; and (v) take any action, before or
after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or
approvals.  Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules, procedures and subplans with provisions
that limit or modify rights on death, disability or retirement or on termination
of employment, available methods of exercise or settlement of an Award, payment
of income, social insurance contributions and payroll taxes, the shifting of
employer tax liability to the Participant, the withholding procedures and
handling of any Share certificates or other indicia of ownership which may vary
with local requirements.  Notwithstanding the foregoing, the Committee may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Exchange Act, the Code, any securities law or governing statute or any other
applicable law.
 
ARTICLE 5.                                           STOCK OPTIONS
 
5.1 General.  The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions:
 
(a) Exercise Price.  The exercise price per Share subject to an Option shall be
determined by the Committee and set forth in the Award Agreement; provided that,
subject to Section 5.2(c) hereof, the per Share exercise price for any Option
shall not be less than 100% of the Fair Market Value of a Share on the date of
grant.
 
(b) Time and Conditions of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed ten years.  The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Payment.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation: (i) cash or check, (ii) surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the Committee
may require (including withholding of Shares otherwise deliverable upon exercise
of the Award) which have a Fair Market Value on the date of surrender or
attestation equal to the aggregate exercise price of the Shares as to which the
Award shall be exercised, (iii) promissory note bearing interest at no less than
such rate as shall then preclude the imputation of interest under the Code),
(iv) other property acceptable to the Committee (including through the delivery
of a notice that the Participant has placed a market sell order with a broker
with respect to Shares then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale, or (v) any combination of the foregoing methods of payment.  The Committee
shall also determine the methods by which Shares shall be delivered or deemed to
be delivered to Participants.  Notwithstanding any other provision of the Plan
to the contrary, no Participant who is a Director or an “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option, or continue any extension of
credit with respect to the exercise price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.
 
(d) Evidence of Grant.  All Options shall be evidenced by an Award Agreement
between the Company and the Participant.  The Award Agreement shall include such
additional provisions as may be specified by the Committee.
 
5.2 Incentive Stock Options.  Incentive Stock Options shall be granted only to
Employees of the Company or any Subsidiary, and the terms of any Incentive Stock
Options granted pursuant to the Plan, in addition to the requirements of Section
5.1 hereof, must comply with the provisions of this Section 5.2.
 
(a) Expiration.  Subject to Section 5.2(c) hereof, an Incentive Stock Option
shall expire and may not be exercised to any extent by anyone after the first to
occur of the following events:
 
(i) Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;
 
(ii) Three months after the Participant’s termination of employment as an
Employee; and
 
(iii) One year after the date of the Participant’s termination of employment or
service on account of Disability or death.  Upon the Participant’s Disability or
death, any Incentive Stock Options exercisable at the Participant’s Disability
or death may be exercised by the Participant’s legal representative or
representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Stock Option or dies intestate, by
the person or persons entitled to receive the Incentive Stock Option pursuant to
the applicable laws of descent and distribution.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Dollar Limitation.  The aggregate Fair Market Value (determined as of the
time the Option is granted) of all Shares with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000 or such other limitation as imposed by Section 422(d) of the
Code, or any successor provision.  To the extent that Incentive Stock Options
are first exercisable by a Participant in excess of such limitation, the excess
shall be considered Non-Qualified Stock Options.
 
(c) Ten Percent Owners.  An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Shares of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
 
(d) Notice of Disposition.  The Participant shall give the Company prompt notice
of any disposition of Shares acquired by exercise of an Incentive Stock Option
within (i) two years from the date of grant of such Incentive Stock Option or
(ii) one year after the transfer of such Shares to the Participant.
 
(e) Right to Exercise.  During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
 
(f) Failure to Meet Requirements.  Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.
 
5.3 Substitution of Stock Appreciation Rights.  The Committee may provide in the
Award Agreement evidencing the grant of an Option that the Committee, in its
sole discretion, shall have to right to substitute a Stock Appreciation Right
for such Option at any time prior to or upon exercise of such Option; provided,
that such Stock Appreciation Right shall be exercisable with respect to the same
number of Shares for which such substituted Option would have been exercisable.
 
ARTICLE 6.                                           RESTRICTED STOCK AWARDS
 
6.1 Grant of Restricted Stock.  The Committee is authorized to make Awards of
Restricted Stock to any Eligible Individual selected by the Committee in such
amounts and subject to such terms and conditions as determined by the
Committee.  All Awards of Restricted Stock shall be evidenced by an Award
Agreement.
 
6.2 Purchase Price.  At the time of the grant of an Award of Restricted Stock,
the Committee shall determine the price, if any, to be paid by the Participant
for each Share subject to the Award of Restricted Stock.  To the extent required
by applicable law, the price to be paid by the Participant for each Share
subject to the Award of Restricted Stock shall not be less than the par value of
a Share (or such higher amount required by applicable law).  The purchase price
of Shares acquired pursuant to the Award of Restricted Stock shall be paid
either: (i) in cash at the time of purchase; (ii) at the sole discretion of the
Committee, by services rendered or to be rendered to the Company or an
Affiliate; or (iii) in any other form of legal consideration that may be
acceptable to the Committee in its sole discretion and in compliance with
applicable law.
 
 
9

--------------------------------------------------------------------------------

 
 
6.3 Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted
Stock).  These restrictions may lapse separately or in combination at such
times, pursuant to such circumstances, in such installments, or otherwise, as
the Committee determines at the time of the grant of the Award or thereafter.
 
6.4 Forfeiture.  Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment or service
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited; provided, however, that the
Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.
 
6.5 Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine.  If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
 
ARTICLE 7.                                           STOCK APPRECIATION RIGHTS
 
7.1 Grant of Stock Appreciation Rights.
 
(a) A Stock Appreciation Right may be granted to any Eligible Individual
selected by the Committee.  A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement, provided that the term of
any Stock Appreciation Right shall not exceed ten years.
 
(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Shares on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Shares on the date the Stock Appreciation Right was
granted and (ii) the number of Shares with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose.
 
 
10

--------------------------------------------------------------------------------

 
 
7.2 Payment and Limitations on Exercise.
 
(a) Subject to Section 7.2(b) hereof, payment of the amounts determined under
Section 7.1(b) hereof shall be in cash, in Shares (based on its Fair Market
Value as of the date the Stock Appreciation Right is exercised) or a combination
of both, as determined by the Committee.
 
(b) To the extent any payment under Section 7.1(b) hereof is effected in Shares,
it shall be made subject to satisfaction of all provisions of Article 5
pertaining to Options.
 
ARTICLE 8.                                           OTHER TYPES OF AWARDS
 
8.1 Performance Share Awards.  Any Eligible Individual selected by the Committee
may be granted one or more Awards of Performance Shares which shall be
denominated in a number of Shares and which may be linked to any one or more of
the Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
8.2 Performance Stock Units. Any Eligible Individual selected by the Committee
may be granted one or more Performance Stock Unit awards which shall be
denominated in unit equivalents of Shares and/or units of value including dollar
value of Shares and which may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee.  In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of award) the contributions, responsibilities and other
compensation of the particular Participant.
 
8.3 Dividend Equivalent Rights.
 
(a) Any Eligible Individual selected by the Committee may be granted Dividend
Equivalent Rights based on the dividends declared on the Shares that are subject
to any Award, to be credited as of dividend payment dates, during the period
between the date the Award is granted and the date the Award is exercised, vests
or expires, as determined by the Committee.  Such Dividend Equivalent Rights
shall be converted to cash or additional Shares by such formula and at such time
and subject to such limitations as may be determined by the Committee.
 
(b) Dividend Equivalent Rights granted with respect to Options or SARs that are
intended to be Qualified Performance-Based Compensation shall be payable, with
respect to pre-exercise periods, regardless of whether such Option or SAR is
subsequently exercised.
 
8.4 Restricted Stock Units.  The Committee is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee.  At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  At the time of grant, the Committee shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee.  On the maturity date, the Company shall, subject to
Section 10.5(b), transfer to the Participant one unrestricted, fully
transferable Share for each Restricted Stock Unit scheduled to be paid out on
such date and not previously forfeited.  Alternatively, settlement of a
Restricted Stock Unit may be made in cash or any combination of cash and Shares,
as determined by the Committee, in its sole discretion, at the time of grant of
the Restricted Stock Units.  Methods of converting Restricted Stock Units into
cash may include, without limitation, a method based on the average Fair Market
Value of Shares over a series of trading days.  A holder of Restricted Stock
Units shall have no rights other than those of a general creditor of the
Company.  Restricted Stock Units represent an unfunded and unsecured obligation
of the Company, subject to the terms and conditions of the applicable Award
Agreement evidencing the grant of the Restricted Stock Unit.
 
 
11

--------------------------------------------------------------------------------

 
 
8.5 Performance Bonus Awards.  Any Eligible Individual selected by the Committee
may be granted one or more Performance-Based Awards in the form of a cash bonus
(a “Performance Bonus Award”) payable upon the attainment of Performance Goals
that are established by the Committee and relate to one or more of the
Performance Criteria, in each case on a specified date or dates or over any
period or periods determined by the Committee.
 
8.6 Other Awards.  The Committee is authorized under the Plan to make any other
Award to an Eligible Individual that is not inconsistent with the provisions of
the Plan and that by its terms involves or might involve the issuance of (i)
Shares, (ii) a right with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions, or (iii) any other security with the
value derived from the value of the Shares.  The Committee may establish one or
more separate programs under the Plan for the purpose of issuing particular
forms of Awards to one or more classes of Participants on such terms and
conditions as determined by the Committee from time to time.
 
8.7 Term.  Except as otherwise provided herein, the term of any Award
of  Performance Shares, Performance Stock Units, Dividend Equivalent Rights,
Restricted Stock Units and any other Award granted pursuant to this Article 8
shall be set by the Committee in its discretion.
 
8.8 Exercise or Purchase Price.  The Committee may establish the exercise or
purchase price, if any, of any Award of Performance Shares, Performance Stock
Units, Restricted Stock Units and any other Award granted pursuant to this
Article 8; provided, however, that such price shall not be less than the par
value of a Share on the date of grant, unless otherwise permitted by applicable
state law.
 
8.9 Exercise upon Termination of Employment or Service.  An Award of Performance
Shares, Performance Stock Units, Dividend Equivalent Rights, Restricted Stock
Units and any other Award granted pursuant to this Article 8 shall only be
exercisable or payable while the Participant is an Employee, Consultant or
Director, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award of Performance Shares, Performance
Stock Units, Dividend Equivalent Rights, Restricted Stock Units or any other
Award granted pursuant to this Article 8 may be exercised or paid subsequent to
a termination of employment or service, as applicable, or following a Change in
Control of the Company, or because of the Participant’s retirement, death or
disability, or otherwise; provided, however, that any such provision with
respect to Performance Shares or Performance Stock Units shall be subject to the
requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.
 
 
12

--------------------------------------------------------------------------------

 
 
8.10 Form of Payment.  Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Shares or a combination of both, as
determined by the Committee.
 
8.11 Award Agreement.  All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.
 
ARTICLE 9.                                           PERFORMANCE-BASED AWARDS
 
9.1 Purpose.  The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards, other than Options and SARs, and that are granted
pursuant to Articles 6  and 8 as Qualified Performance-Based Compensation.  If
the Committee, in its discretion, decides to grant a Performance-Based Award to
a Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6 or 8; provided, however, that the
Committee may in its discretion grant Awards to Covered Employees that are based
on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.
 
9.2 Applicability.  This Article 9 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards that are intended
to qualify as Qualified Performance-Based Compensation.  The designation of a
Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period.  Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.
 
9.3 Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 or 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.
 
 
13

--------------------------------------------------------------------------------

 
 
9.4 Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or an
Affiliate on the day a Performance-Based Award for the appropriate Performance
Period is paid to the Participant.  Furthermore, a Participant shall be eligible
to receive payment pursuant to a Performance-Based Award for a Performance
Period only if the Performance Goals for such period are achieved.  In
determining the amount earned under a Performance-Based Award, the Committee may
reduce or eliminate the amount of the Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.
 
9.5 Additional Limitations.  Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
 
ARTICLE 10.                                            PROVISIONS APPLICABLE TO
AWARDS
 
10.1 Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
10.2 Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
 
10.3 Limits on Transfer.  No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or an Affiliate, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or an
Affiliate.  Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution or pursuant to beneficiary
designation procedures approved from time to time by the Committee (or the Board
in the case of Awards granted to Independent Directors).  The Committee by
express provision in the Award or an amendment thereto may permit an Award
(other than an Incentive Stock Option) to be transferred to, exercised by and
paid to certain persons or entities related to the Participant, including, but
not limited to, members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish.  Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or an Affiliate to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.
 
 
14

--------------------------------------------------------------------------------

 
 
10.4 Beneficiaries.  Notwithstanding Section 10.3 hereof, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee prior to the Participant’s death.
 
10.5 Stock Certificates; Book Entry Procedures.
 
(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing Shares pursuant to the
exercise or vesting of any Award, unless and until the Board has determined,
with advice of counsel, that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the Shares are
listed or traded.  All certificates evidencing Shares delivered pursuant to the
Plan are subject to any stop-transfer orders and other restrictions as the
Committee deems necessary or advisable to comply with federal, state local,
securities or other laws, including laws of jurisdictions outside of the United
States, rules and regulations and the rules of any national securities exchange
or automated quotation system on which the Shares are listed, quoted, or
traded.  The Committee may place legends on any certificate evidencing Shares to
reference restrictions applicable to the Shares.  In addition to the terms and
conditions provided herein, the Board may require that a Participant make such
reasonable covenants, agreements, and representations as the Board, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. The Committee shall have the right to require any Participant
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Committee.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing Shares
issued in connection with any Award and instead such Shares shall be recorded in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).
 
10.6 Accelerated Vesting and Deferral Limitations.  The Committee shall not have
the discretionary authority to accelerate or delay issuance of Shares under an
Award that constitutes a deferral of compensation within the meaning of Section
409A of the Code, except to the extent that such acceleration or delay may, in
the discretion of the Committee, be effected in a manner that will not cause any
person to incur taxes, interest or penalties under Section 409A of the Code
(“Section 409A Compliance”).
 
10.7 Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
 
ARTICLE 11.                                           CHANGES IN CAPITAL
STRUCTURE
 
11.1 Adjustments.
 
(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares or the price of the Shares other than an Equity Restructuring, the
Committee shall make such adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (a) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3 hereof); (b) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (c) the grant or exercise price per Share for any
outstanding Awards under the Plan.  Any adjustment affecting an Award intended
as Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.
 
(b) In the event of any transaction or event described in Section 11.1(a) hereof
or any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Committee, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Committee determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
 
 
16

--------------------------------------------------------------------------------

 
 
(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 11.1 the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;
 
(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(iii) To make adjustments in the number and type of Shares (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock and/or in the terms and conditions of (including
the grant or exercise price), and the criteria (including Performance Criteria
consistent with the requirements of Section 162(m) of the Code, in the case of
Awards that are intended to constitute Qualified Performance-Based Compensation)
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future;
 
(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and
 
(v) To provide that the Award cannot vest, be exercised or become payable after
such event.
 
(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.1(a) and 11.1(b) hereof:
 
(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted.  The adjustments provided under this Section 11.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.
 
(ii) The Committee shall make such equitable adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3 hereof).
 
 
17

--------------------------------------------------------------------------------

 
 
11.2 Acceleration Upon a Change in Control.  Notwithstanding Section 11.1
hereof, and except as may otherwise be provided in any applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, if a Change in Control occurs and a Participant’s Awards are not
converted, assumed, or replaced by a successor entity, then immediately prior to
the Change in Control such Awards shall become fully exercisable and all
forfeiture restrictions on such Awards shall lapse.  Upon, or in anticipation
of, a Change in Control, the Committee may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including, but not
limited to, the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Committee, in
its sole and absolute discretion, shall determine.  In the event that the terms
of any agreement between the Company or any Affiliate and a Participant contains
provisions that conflict with and are more restrictive than the provisions of
this Section 11.2, this Section 11.2 shall prevail and control and the more
restrictive terms of such agreement (and only such terms) shall be of no force
or effect.
 
11.3 No Other Rights.  Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of Shares of
any class, the payment of any dividend, any increase or decrease in the number
of Shares of any class or any dissolution, liquidation, merger, or consolidation
of the Company or any other corporation.  Except as expressly provided in the
Plan or pursuant to action of the Committee under the Plan, no issuance by the
Company of Shares of any class, or securities convertible into Shares of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of Shares subject to an Award or the grant or exercise
price of any Award.
 
ARTICLE 12.                                           ADMINISTRATION
 
12.1 Committee.  Unless and until the Board delegates administration of the Plan
to a Committee as set forth below, the Plan shall be administered by the full
Board, and for such purposes the term “Committee” as used in this Plan shall be
deemed to refer to the Board.  The Board, at its discretion or as otherwise
necessary to comply with the requirements of Section 162(m) of the Code, Rule
16b-3 promulgated under the Exchange Act or to the extent required by any other
applicable rule or regulation, may delegate administration of the Plan to a
Committee consisting of two or more members of the Board.  Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
members of the Board each of whom is an “outside director,” within the meaning
of Section 162(m) of the Code, a Non-Employee Director and an “independent
director” under the rules of the New York Stock Exchange (or other principal
securities market on which Shares are traded); provided that any action taken by
the Committee shall be valid and effective, whether or not members of the
Committee at the time of such action are later determined not to have satisfied
the requirements for membership set forth in this Section 12.1 or otherwise
provided in any charter of the Committee.  Notwithstanding the foregoing: (a)
the full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to all Awards granted to
Independent Directors and for purposes of such Awards the term “Committee” as
used in this Plan shall be deemed to refer to the Board and (b) the Committee
may delegate its authority hereunder to the extent permitted by Section 12.5
hereof.  In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b-3 under the Exchange Act or Section
162(m) of the Code, or any regulations or rules issued thereunder, are required
to be determined in the sole discretion of the Committee.  Except as may
otherwise be provided in the certificate of incorporation or bylaws of the
Company or in any charter of the Committee, appointment of Committee members
shall be effective upon acceptance of appointment; Committee members may resign
at any time by delivering written notice to the Board; and vacancies in the
Committee may only be filled by the Board.
 
 
18

--------------------------------------------------------------------------------

 
 
12.2 Action by the Committee.  Unless otherwise established by the Board or in
the certificate of incorporation or bylaws of the Company or in any charter of
the Committee, a majority of the Committee shall constitute a quorum and the
acts of a majority of the members present at any meeting at which a quorum is
present, and acts approved in writing by a majority of the Committee in lieu of
a meeting, shall be deemed the acts of the Committee.  Each member of the
Committee is entitled to, in good faith, rely or act upon any report or other
information furnished to that member by any officer or other employee of the
Company or any Affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
 
12.3 Authority of Committee.  Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:
 
(a) Designate Participants to receive Awards;
 
(b) Determine the type or types of Awards to be granted to each Participant;
 
(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
 
(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards intended to
qualify as Qualified Performance Based-Compensation;
 
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
 
(g) Decide all other matters that must be determined in connection with an
Award;
 
 
19

--------------------------------------------------------------------------------

 
 
(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and
 
(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.
 
12.4 Decisions Binding.  The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
 
12.5 Delegation of Authority.  To the extent permitted by applicable law, the
Board may from time to time delegate to a committee of one or more members of
the Board or one or more officers of the Company the authority to grant or amend
Awards to Participants other than (a) Employees who are subject to Section 16 of
the Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder.  For the avoidance of doubt, provided it meets the limitation in the
preceding sentence, this delegation shall include the right to modify Awards as
necessary to accommodate changes in the laws or regulations, including in
jurisdictions outside the United States.  Any delegation hereunder shall be
subject to the restrictions and limits that the Board specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 12.5 shall serve in such capacity at the pleasure of the
Board.
 
ARTICLE 13.                                           EFFECTIVE AND EXPIRATION
DATE
 
13.1 Effective Date.  The Plan is effective as of the date the Plan is approved
by the Company’s stockholders (the “Effective Date”).  The Plan will be deemed
to be approved by the stockholders if it is approved either:
 
(a) By a majority of the votes cast at a duly held stockholder’s meeting at
which a quorum representing a representing a majority of outstanding voting
stock is, either in person or by proxy, present and voting on the plan; or
 
(b) By a method and in a degree that would be treated as adequate under Delaware
law in the case of an action requiring stockholder approval.
 
13.2 Expiration Date.  The Plan will expire on, and no Award may be granted
pursuant to the Plan after the tenth anniversary of the Effective Date, except
that no Incentive Stock Options may be granted under the Plan after the earlier
of the tenth anniversary of (a) the date the Plan is approved by the Board or
(b) the Effective Date.  Any Awards that are outstanding on the tenth
anniversary of the Effective Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 14.                                           AMENDMENT, MODIFICATION,
AND TERMINATION
 
14.1 Amendment, Modification, and Termination.  Subject to Section 15.14 hereof,
with the approval of the Board, at any time and from time to time, the Committee
may terminate, amend or modify the Plan; provided, however, that (a) to the
extent necessary and desirable to comply with any applicable law, regulation, or
stock exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval shall be required for any amendment to the Plan that (i) increases the
number of shares available under the Plan (other than any adjustment as provided
by Article 11), or (ii) permits the Committee to extend the exercise period for
an Option beyond ten years from the date of grant.  Notwithstanding any
provision in this Plan to the contrary, approval of the stockholders of the
Company shall not be required for any amendment to an Option or SAR providing
for a reduction to the per Share exercise price of the Shares subject to such
Option or SAR below the per Share exercise price as of the date the Option or
SAR, as applicable, is granted, including, by way of a grant of an Option or SAR
in exchange for, or in connection with, the cancellation or surrender of an
Option or SAR having a higher per Share exercise price.
 
14.2 Awards Previously Granted.  Except with respect to amendments
made  pursuant to Section 15.14 hereof, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant; provided, however, that an amendment or modification that may cause
an Incentive Stock Option to become a Non-Qualified Stock Option shall not be
treated as adversely affecting the rights of the Participant.
 
ARTICLE 15.                                           GENERAL PROVISIONS
 
15.1 No Rights to Awards.  No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Committee is obligated to treat Eligible Individuals, Participants or any
other persons uniformly.
 
15.2 No Stockholders Rights.  Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to Shares covered by
any Award, including the right to vote or receive dividends, until the
Participant becomes the record owner of such Shares, notwithstanding the
exercise of an Option or other Award.
 
15.3 Withholding.  The Company or any Affiliate, as appropriate, shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy U.S. federal, state, and local
taxes and taxes imposed by jurisdictions outside of the United States (including
the Participant’s employment tax obligations) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of this Plan or to take such other action as may be necessary in the opinion of
the Company or an Affiliate, as appropriate, to satisfy withholding obligations
for the payment of taxes.  The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold Shares otherwise issuable under an Award (or allow the
return of Shares) having a Fair Market Value equal to the sums required to be
withheld.  Notwithstanding any other provision of the Plan, the number of Shares
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Participant of such Award
within six months (or such other period as may be determined by the Committee)
after such Shares were acquired by the Participant from the Company) in order to
satisfy the Participant’s U.S. federal, state, local and non-U.S. income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of Shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.  No Shares shall be delivered
hereunder to any Participant or other person until the Participant or such other
person has made arrangements acceptable to the Committee for the satisfaction of
the tax obligations with respect to any taxable event concerning the Participant
or such other person arising as a result of this Plan.
 
 
21

--------------------------------------------------------------------------------

 
 
15.4 No Right to Employment or Services.  Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate any Participant’s employment or services at any time,
nor confer upon any Participant any right to continue in the employ or service
of the Company or any Affiliate.
 
15.5 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation.  With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Affiliate.
 
15.6 Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
 
15.7 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
 
15.8 Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
 
 
22

--------------------------------------------------------------------------------

 
 
15.9 Titles and Headings.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
15.10 Fractional Shares.  No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding up or down as appropriate.
 
15.11 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
 
15.12 Government and Other Regulations.  The obligation of the Company to make
payment of awards in Shares or otherwise shall be subject to all applicable
laws, rules, and regulations of the United States and jurisdictions outside the
United States, and to such approvals by government agencies, including
government agencies in jurisdictions outside of the United States, in each case
as may be required or as the Company deems necessary or advisable.  Without
limiting the foregoing, the Company shall have no obligation to issue or deliver
evidence of title for Shares subject to Awards granted hereunder prior to: (i)
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable, and (ii) completion of any registration or other
qualification with respect to the Shares under any applicable law in the United
States of in a jurisdiction outside of the United States or ruling of any
governmental body that the Company determines to be necessary or advisable or at
a time when any such registration or qualification is not current, has been
suspended or otherwise has ceased to be effective.  The inability or
impracticability of the Company to obtain or maintain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.  The Company shall be under no obligation to register pursuant to the
Securities Act, as amended, any of the Shares paid pursuant to the Plan.  If the
Shares paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, as amended, the Company may
restrict the transfer of such Shares in such manner as it deems advisable to
ensure the availability of any such exemption.
 
15.13 Governing Law.  The Plan and all Award Agreements, and all controversies
arising thereunder or related thereto, shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflict of laws that would apply to any other law.
 
15.14 Section 409A.  Except as provided in Section 15.15 hereof, to the extent
that the Committee determines that any Award granted under the Plan is subject
to Section 409A of the Code, the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A of the Code.  To
the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including, without
limitation, any such regulations or other guidance that may be issued after the
Effective Date.  Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date the Committee determines that any
Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the Effective Date), the Committee may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.
 
 
23

--------------------------------------------------------------------------------

 
 
15.15 No Representations or Covenants with respect to Tax
Qualification.  Although the Company may endeavor to (1) qualify an Award for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States (e.g., incentive stock options under Section 422 of
the Code or French-qualified stock options) or (2) avoid adverse tax treatment
(e.g., under Section 409A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, anything to the contrary in this Plan, including
Section 15.14 hereof, notwithstanding.  The Company shall be unconstrained in
its corporate activities without regard to the potential negative tax impact on
holders of Awards under the Plan.
 


 
  *  *  *  *
 
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Pilgrim’s Pride Corporation on September 15, 2009.
 
*  *  *  *  *
 
I hereby certify that the foregoing Plan was approved by the stockholders of
Pilgrim’s Pride Corporation on December 1, 2009 and by the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division,
pursuant to a joint Chapter 11 plan of reorganization pursuant to Section
1121(a) of the United States Code, on December 10, 2009.
 
Executed on this 28th day of December, 2009.                       
 
                                        /s/ Don
Jackson                                                                   
                    Don Jackson, Chief Executive Officer and President

 
 
24

--------------------------------------------------------------------------------

 
